             Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 1 of 44




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    In re:                                                              CHAPTER 11

    LIMETREE BAY SERVICES, LLC, et al.,1                                CASE NO.: 21-32351

               Debtors.                                                 Jointly Administered


 DEBTORS’ EMERGENCY MOTION FOR ENTRY OF ORDER: (I) ESTABLISHING
BIDDING AND SALE PROCEDURES; (II) APPROVING THE SALE OF ASSETS; AND
                   (III) GRANTING RELATED RELIEF

    Emergency relief has been requested. A hearing will be conducted on this matter on
    August 2, 2021, at 3:30 p.m. (prevailing Central Time) in Courtroom 400, 4th floor, 515
    Rusk St., Houston, Texas 77002. You may participate in the hearing either in person or by
    audio/video connection.

    Audio communication will be by use of the Court’s dial-in facility. You may access the
    facility at (832) 917-1510. You will be responsible for your own long-distance charges.
    Once connected, you will be asked to enter the conference room number. Judge Jones’s
    conference room number is 205691.

    You may view video via GoToMeeting. To use GoToMeeting, the Court recommends that
    you download the free GoToMeeting application. To connect, you should enter the meeting
    code “JudgeJones” in the GoToMeeting app or click the link on Judge Jones’s home page
    on the Southern District of Texas website. Once connected, click the settings icon in the
    upper right corner and enter your name under the personal information setting.

    Hearing appearances must be made electronically in advance of the hearing. To make
    your electronic appearance, go to the Southern District of Texas website and select
    “Bankruptcy Court” from the top menu. Select “Judges’ Procedures,” then “View Home
    Page” for Judge Jones. Under “Electronic Appearance” select “Click here to submit
    Electronic Appearance”. Select the case name, complete the required fields and click
    “Submit” to complete your appearance.

    If you object to the relief requested or you believe that emergency consideration is not
    warranted, you must either appear at the hearing or file a written response prior to the


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.



                                                              1
4830-5234-0722.16
         Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 2 of 44




    hearing. Otherwise, the Court may treat the pleading as unopposed and grant the relief
    requested.

    Relief is requested not later than August 2, 2021.


          Limetree Bay Services, LLC and its debtor affiliates (collectively, the “Debtors”), as

debtors and debtors in possession in the above-captioned, jointly administered chapter 11 cases

(collectively, the “Chapter 11 Cases”), represent as follows in support of this motion (the

“Motion”):

                                               Relief Requested

          1.        Pursuant to Sections 363(b), (f), and (m) of title 11 of the United States Code, 11

U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2002, 6004, 6006, and 9014 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Section K of the Procedures for

Complex Cases in Southern District of Texas (the “Complex Rules”), the Debtors hereby move

for entry of:

                    a.     an order (the “Bidding Procedures Order”), substantially in the form
                           attached hereto as Exhibit A: (a) approving the proposed bidding and sale
                           procedures attached as Appendix A to the Bidding Procedures Order (the
                           “Bidding Procedures”) for the proposed sale(s) (the “Sale”) of all or
                           substantially all assets (the “Assets”)2 of the Debtors’ bankruptcy estates
                           (collectively, the “Estates”); (b) scheduling an auction (the “Auction”) and
                           final sale hearing (the “Sale Hearing”) for approval of the Sale; (c)
                           establishing procedures for the assumption and assignment of executory
                           contracts and unexpired leases of the Debtors (collectively, the “Executory
                           Contracts”) in connection with the Sale; and (d) granting certain further
                           and additional relief as described herein; and

                    b.     with respect to any Sale of Assets pursuant to the Bidding Procedures, and
                           following the Sale Hearing (defined below), an order (the “Sale Order”):
                           (a) authorizing the Sale to the winning bidder, free and clear of any and all
                           Interests (as defined below), except for any assumed liabilities; (b)
                           authorizing the assumption and assignment of Executory Contracts, if any,
                           designated for assignment to the purchaser in connection with any Sale; and

2
 For the avoidance of doubt, the “Assets” do not include any IFF Property (as defined in the Interim DIP Order). The
Debtors are not seeking authority to market or sell the IFF Property by and through this Motion.

                                                         2
4830-5234-0722.16
         Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 3 of 44




                            (c) granting certain further and additional relief as described herein, the
                            Designation of Winning Bid (defined below), or in the proposed Sale Order.

                                          Jurisdiction and Venue

         2.         The United States Bankruptcy Court for the Southern District of Texas (the

“Court”) has jurisdiction over this Motion pursuant to 28 U.S.C. § 1334. This matter is a core

proceeding within the meaning of 28 U.S.C. § 157(b). Venue of the Chapter 11 Cases in the district

is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.         This Court has constitutional authority to enter final orders with respect to the relief

requested herein. The Debtors further confirm their consent to this Court’s entry of final orders or

judgments on this Motion, if it is later determined that, in the absence of the consent of the parties,

this Court does not have constitutional authority to enter final orders or judgments.

                                                Background

A.       Chapter 11 Cases

         4.         On July 12, 2021 (the “Petition Date”), each of the Debtors filed with this Court a

voluntary petition for relief under Chapter 11 of the Bankruptcy Code—thereby commencing these

Chapter 11 Cases. The Debtors continue to operate their businesses as debtors in possessions

pursuant to Section 1107(a) and 1108 of the Bankruptcy Code. No request for the appointment of

a trustee or examiner has been made in the Chapter 11 Cases. On or about July 26, 2021, an

Official Committee of Unsecured Creditors was appointed (the “Committee”). See Docket No.

189.

         5.         On July 13, 2021, the Court entered an order authorizing the joint administration of

the Chapter 11 Cases and permission to use a consolidated case caption. See Docket No. 20.

         6.         A discussion of the facts and circumstances surrounding these Chapter 11 Cases is

set forth in the Declaration of Mark Shapiro in Support of Chapter 11 Petitions and First Day


                                                       3
4830-5234-0722.16
         Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 4 of 44




Motions (the “First Day Declaration”), which is incorporated herein by reference. See Docket

No. 8.

B.       The Refinery and Related Operations

         7.         In or about September 1965, the United States Virgin Islands (the “USVI”) and

Hess Oil Virgin Islands Corp. (“HOVIC”), a subsidiary of Hess Corporation (f/k/a Amerada Hess

Corporation), entered into a Concession Agreement dated September 1, 1965 providing for the

construction and operation of an oil refinery (the “Refinery”) and an oil storage facility (the

“Terminal”) on the southern coast of the Island of St. Croix in the USVI. HOVIC continued

operating the Refinery and Terminal until 1998, at which time HOVIC assigned its interests to

HOVENSA—a joint venture of HOVIC and PDVSA V.I., Inc., a subsidiary of the national oil

company of Venezuela, Petróleos de Venezuela, S.A.

         8.         While the Refinery and Terminal brought economic prosperity, the operation of an

industrial oil refinery on a tropical island created dissonance with residents, federal and local

environmental agencies, and non-governmental organizations concerned about the impacts of the

operation on the local ecosystem and environment at large—a dissonance only amplified in recent

decades as the Refinery aged amidst increasingly stringent environmental regulation. Ultimately,

adverse economic and regulatory climates, as well as increased competition in the region, resulted

in HOVENSA’s refinery operations suffering losses totaling approximately $1.3 billion between

2009 and 2011; accordingly, on or about February 16, 2012, HOVENSA idled the Refinery

operations and, thereafter, began marketing the Terminal and Refinery for sale.

         9.         In September 2015, HOVENSA and Limetree Bay Holdings, LLC (“LBH”)

entered into a purchase and sale agreement for the Terminal, pursuant to which LBH agreed to

serve as the stalking horse bidder for a sale through bankruptcy. On September 15, 2015,

HOVENSA filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code (the

                                                    4
4830-5234-0722.16
         Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 5 of 44




“HOVENSA Chapter 11 Case”) in the United States District Court for the Virgin Islands,

Bankruptcy Division (the “HOVENSA Court”). On or about December 1, 2015, the HOVENSA

Court entered an order approving the sale of substantially all assets of HOVENSA to LBH, or its

assignee, including, without limitation, the Terminal and Refinery.

         10.        In conjunction with the acquisition of the Refinery and Terminal, Limetree Bay

Refining, LLC (“LBR”) and Limetree Bay Terminals, LLC (“LBT”), which, together with its

parent and subsidiary entities, own and operate the Terminal, entered into operating agreements

with the USVI (as amended and supplemented, the “Operating Agreements”) that, among other

things, granted the USVI certain entitlements and financial incentives in exchange for the right to

acquire and operate the Refinery and Terminal. Additionally, LBR and Limetree Bay Refining

Marketing, LLC (“LBRM”), on the one hand, and LBT, on the other hand, entered into a series of

agreements governing the use and occupancy of the Limetree Bay facility and business dealings

between the Refinery and Terminal, including, without limitation, the Shared Services Systems

Agreement dated as of November 30, 2018 (as amended and supplemented, the “Shared Services

Agreement”).

C.       Event Precipitating Chapter 11 Filing

         11.        The Debtors have worked diligently to refurbish and relaunch the aging Refinery—

ultimately investing more than $4 billion into the venture since 2018. The Debtors reopened the

Refinery in February 2021 with anticipation of the economic opportunities for investors as well as

the community of St. Croix. While the relaunch proved promising initially, the Refinery began

experiencing operational issues in or about April 2021.            In response, the United States

Environmental Protection Agency (the “EPA”) and Virgin Islands Department of Planning and

National Resources (the “DPNR”) opened investigations regarding the Refinery and, on or about



                                                    5
4830-5234-0722.16
         Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 6 of 44




May 14, 2021, the EPA issued a Clean Air Act Emergency Order (the “EPA Order”) requiring

the Debtors to immediately cease any and all operations at the Refinery for a period of 60 days

and engage in an audit of certain identified operational and regulatory compliance issues.

         12.        At the time of the suspension of operations, the Debtors lacked access to sufficient

liquidity or financing under existing facilities to fund Refinery expenses through the 60-day

suspension under the EPA Order. Accordingly, the Debtors engaged professionals to advise on

potential restructuring and recapitalization options; however, the Debtors were unable to obtain

new financing under the existing capital structure. As such, the Debtors solicited proposals for

debtor in possession financing to fund idling of the Refinery and a structured sale process through

bankruptcy—ultimately selecting a debtor in possession facility (the “DIP Facility”) administered

by 405 Sentinel, LLC (the “DIP Agent”).3 On July 12, 2021, the Debtors filed voluntary petitions

for relief under Chapter 11 of the Bankruptcy Code.

         13.        Pending a sale or reorganization through the Chapter 11 Cases, the Debtors intend

to idle the Refinery in accordance with applicable law and consultation with the EPA to ensure the

protection of the surrounding communities and environment. Simultaneously, and in accordance

with the terms of the DIP Loan Documents (as defined in the Interim DIP Order), the Debtors

intend to market the Assets for sale and solicit proposals for the acquisition thereof pursuant to the

proposed Bidding Procedures, as set forth herein. As of the filing of this Motion, the Debtors do

not have a stalking horse bidder for the Assets.

                                      Proposed Bidding Procedures

         14.        The Debtors developed the Bidding Procedures (detailed below), with the

assistance of advisors and in consultation with the DIP Agent and the Prepetition Secured Parties


3
 On July 14, 2021, the Court entered an interim order approving the DIP Facility (the “Interim DIP Order”). See
Docket No. 104.

                                                      6
4830-5234-0722.16
         Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 7 of 44




(as defined in the Interim DIP Order) to maximize the value of the Assets for the benefit of the

Estates and their creditors through an efficient and streamlined sale process, which comports with

the terms of the DIP Loan Documents and the Bankruptcy Code. In short, the Bidding Procedures

provide for the solicitation of bids from potential purchasers in an effort to identify a stalking horse

bidder. Prior to the Bid Deadline (defined below), the Debtors, in consultation with the Notice

Parties,4 shall select one or more bids to serve as stalking horse bid(s) for all or substantially all

assets of the Debtors, individually or collectively. Thereafter, if additional Qualified Bids (defined

below) are received prior to the Bid Deadline, the Debtors intend to hold an Auction to provide

other Qualified Bidders (defined below) an opportunity to bid against the selected stalking horse

bid(s). Upon conclusion of the Auction, the Debtors, in consultation with the Notice Parties, shall

select a Winning Bid (defined below) and file a notice and designation of the Winning Bid for

approval at the Sale Hearing.

         15.        The provisions of the Bidding Procedures Order approving the Bidding Procedures

shall be subject to the terms of the Interim DIP Order. In the event the relief granted in the Bidding

Procedures Order or any action taken or proposed to be taken under the Bidding Procedures Order

is inconsistent with the terms of the Interim DIP Order, the terms of the Interim DIP Order shall

control.

         16.        The following is a summary of the dates and deadlines proposed under the Bidding

Procedures:5




4
  As used herein, “Notice Parties” refers to, collectively, the DIP Agent, each of the Prepetition Agents (as defined in
the Interim DIP Order), and any official committee(s) appointed in these Chapter 11 Cases.
5
  Some of the dates and deadlines in the table are dependent on the occurrence of certain events. In such cases, the
dates provided are estimated or proposed dates or the last date upon which the subject date or deadline may occur
under the Interim DIP Order and/or DIP Loan Document. Any capitalized terms used in the table shall have the
meanings ascribed to them in this Motion.


                                                           7
4830-5234-0722.16
         Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 8 of 44




 Date/Deadline                            Event

 August 2, 2021                           Hearing on bidding procedures motion

 August 6, 2021                           Deadline to establish and populate Data Room

 September 7, 2021                        Bid Summary Deadline

 September 10, 2021                       Stalking Horse Designation Deadline

 September 13, 2021                       Deadline to file Stalking Horse Notice

 September 17, 2021, at 5:00 p.m. CT      Bid Deadline and Credit Bid Designation Deadline

 September 17, 2021                       Deadline to object to Stalking Horse Notice

 September 20, 2021, at 10:00 a.m. CT     Deadline to provide notice of Auction location

 September 22, 2021, at 10:00 a.m. CT     Auction Date

 September 24, 2021                       Deadline to file the Designation of Winning Bid

 October 4, 2021, at 5:00 p.m. CT         Deadline to object to the Sale

 October 8, 2021, at 5:00 p.m. CT         Deadline to reply to objection(s) to the Sale

 October 8, 2021                          Deadline to file Amended Designation of Winning Bid to add
                                          previously unidentified Executory Contracts

 October 12, 2021, at 12:00 p.m. CT       Contract Assumption Objection Deadline

 October 14, 2021                         Sale Hearing (subject to Court availability)

 October 15, 2021                         Expected entry of Sale Order

 October 31, 2021                         Deadline to file Amended Designation of Winning Bid to remove
                                          previously identified Executory Contracts

 November 1, 2021, at 5:00 p.m. CT        Deadline for Winning Bidder to close sale transaction

 November 8, 2021, at 5:00 p.m. CT        Deadline for Back-up Bidder to close sale transaction (if applicable)



A.       Participation Requirements

         17.        To participate in the bidding process or otherwise be considered for any purpose

hereunder, each interested person or entity interested in submitting a Bid to purchase any of the




                                                      8
4830-5234-0722.16
         Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 9 of 44




Assets (each, a “Potential Bidder”) must deliver or previously have delivered to the Debtors the

following documents (the “Preliminary Bid Documents”):

                    a.    An executed confidentiality agreement in a form acceptable to the Debtors,
                          in consultation with the Notice Parties (the “Confidentiality Agreement”);

                    b.    Preliminary documentary evidence satisfactory to the Debtors, in
                          consultation with the Notice Parties, of the Potential Bidder’s financial
                          ability to fully and timely perform and close the Sale;

                    c.    Documents identifying the Potential Bidder, including its legal name,
                          jurisdiction and form of organization, and details regarding the ownership
                          and capital structure of the Potential Bidder, as well as the identity of any
                          controlling persons, significant direct or indirect equity or debt investors,
                          and/or guarantors of such entity; and

                    d.    A list with the names and contact information for any financial, legal, and
                          other advisors of the Potential Bidder has engaged to assist in connection
                          with the proposed Sale.

B.       Bid Requirements

         18.        Any Potential Bidder may submit a bid (each a “Bid”) for either: (a) all or

substantially all of the Assets; or (b) any portion or combination of Assets (a “Piecemeal Bid”).

For the avoidance of doubt, no Bid or Piecemeal Bid may include the IFF Property. The DIP

Lenders and Prepetition Secured Parties need not comply with the proposed Bidding Procedures

to submit a credit bid and, for proposes of participating at the Auction, shall be deemed a Qualified

Bidders.

         19.        To participate in the Sale process, each Potential Bidder must, on or before

September 17, 2021, at 5:00 p.m. prevailing Central Time (the “Bid Deadline”):

                    a.    Fully disclose the identity of each entity that will be bidding for the assets

or otherwise participating in connection with such Bid and the complete terms of any such

participation.




                                                    9
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 10 of 44




                    b.    Submit to the Debtors an executed purchase agreement substantially in the

form of the APA (as defined below), as well as a redline of such agreement marked against the

APA, memorializing a Bid for all or substantially all of the Assets or a Piecemeal Bid that comports

with the terms of the Bidding Procedures and the proposed Sale, discussed infra. No later than

August 6, 2021, the Debtors shall upload to the Data Room (defined below) a proposed form of

asset purchase agreement for the acquisition of substantially all Assets of the Estates (the “APA”).

                    c.    Submit a Bid that is: (i) binding and irrevocable for a period of no less than

120 days6 from the Bid Deadline, unless and until the Debtors accept a higher Bid and such

Potential Bidder is not selected as the Back-up Bidder; (ii) without financing, due diligence,

internal approval or any other contingencies, including with respect to title defect or environmental

laws, unless otherwise consented to by the Debtors, in consultation with the Notice Parties;

provided, however, that a Bid may contain a list of anticipated required regulatory approvals and

the expected timing for obtaining such approvals; (iii) on terms substantially similar to those terms

contained in the APA; and (iv) in compliance with the Bidding Procedures.

                    d.    Indicate the form of consideration of the Bid and the estimated market value

of any non-cash consideration.

                    e.    If the Potential Bidder is submitting a Piecemeal Bid, the Potential Bidder

must identify specifically the Assets subject to the Piecemeal Bid.

                    f.    If the Potential Bidder proposes acquiring any assets of LBT, or any parent

or subsidiary of LBT, including, without limitation, any of the Terminal assets, or any other non-

Debtor entities (collectively, the “Non-Debtor Assets”), the Potential Bidder must (i) identify any

and all Non-Debtor Assets subject to the Bid and (ii) either (A) confirm that the closing of the


6
  Unless otherwise stated, all references to “days” contained herein refer to calendar days. Bankruptcy Rule 9006
shall govern the computation of any and all dates and deadline under the Bidding Procedures.

                                                       10
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 11 of 44




proposed Sale of the Debtors’ Assets is not contingent on the acquisition of the Non-Debtor Assets

or (B) provide evidence in a form acceptable to the Debtors, after consulting with the Notice

Parties, that the Potential Bidder and owner(s) of the Non-Debtor Assets subject to the Bid have

entered into a binding and enforceable agreement, subject to any conditions related to the approval

of the proposed Sale by the Court, for the sale and acquisition of the subject Non-Debtor Assets.

For the avoidance of doubt, the Debtors shall not (i) market or sell any Non-Debtor Assets, (ii)

condition the Sale of any Assets on the sale or acquisition of any Non-Debtor Assets, (iii) incur or

pay any expenses related to the marketing or sale of any Non-Debtor Assets, or (iv) provide any

assistance with due diligence related to any Non-Debtor Assets. Any Non-Debtor Assets shall not

be subject to the proposed Sale Order or jurisdiction of the Court.

                    g.   Specify the portion of the aggregate purchase price that is being allocated

to each type or group of Assets, including to insurance claims or proceeds, inventory (including

any Inventory Financing Collateral (as defined in the Interim DIP Order)), equipment and any

other type or group of Assets that may be subject to a lien held by the DIP Lenders or any of the

Prepetition Secured Parties.

                    h.   Unless the Bid is a credit bid being submitted by the DIP Lenders or a

Prepetition Secured Party, make a good faith cash deposit in the form of a cashier’s check or wire

transfer into an interest bearing escrow account (the “Escrow Account”) maintained by the

Debtors’ counsel in an amount not less than ten percent (10%) of the total consideration for the

Bid, which deposit shall immediately become non-refundable and credited toward the purchase

price if and when the Qualified Bidder (as defined below) making such deposit is declared to be

the winning bidder (the “Winning Bid” and “Winning Bidder”) or back-up bidder (the “Back-

up Bid” and “Back-up Bidder”) at the Sale Hearing. In the event a Qualified Bidder is not the



                                                  11
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 12 of 44




Winning Bidder or Back-up Bidder, such Qualified Bidder’s deposit shall be refunded as set forth

herein.

                    i.       Identify the liabilities, if any, that the Potential Bidder seeks to assume

through the Sale transaction.

                    j.       Provide a list of the Debtors’ Executory Contracts the Potential Bidder seeks

to have the Debtors assume and assign to the Potential Bidder by and through the Sale. No later

than August 6, 2021, the Debtors shall upload to the Data Room a list of Executory Contracts that

may be subject to assumption and assignment as part of a Sale.

                    k.       Provide documentary evidence satisfactory to the Debtors, in consultation

with the Notice Parties, of the Potential Bidder’s financial ability to (i) fully and timely perform

and close the Sale pursuant to the Bid and proposed assets purchase agreement, if declared to be

the Winning Bidder, and (ii) provide adequate assurance of future performance of all Executory

Contracts identified for assumption and assignment to the Potential Bidder, including, without

limitation, the following:

                          i. evidence of the Potential Bidder’s internal resources and proof of
                             unconditional debt funding commitments from a recognized financial
                             institution and, if applicable, equity commitments in an aggregate amount
                             equal to the purchase price and any applicable cure amounts and other
                             closing payments, if any, or the posting of an irrevocable letter of credit
                             from a recognized banking institution issued in favor of the Debtors in such
                             amount, in each case, as are needed to close the proposed Sale transaction;

                         ii. contact names and telephone numbers for verification of financing sources;

                         iii. current audited financial statements (or such other form of financial
                              disclosure and credit-quality support or enhancement, acceptable to the
                              Debtors, in consultation with the Notice Parties) of the Potential Bidder or
                              those entities that will guarantee in full the payment obligations of the
                              Potential Bidder;

                         iv. a description of the Potential Bidder’s pro forma capital structure; and



                                                       12
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 13 of 44




                         v. any such other form of financial disclosure or credit-quality support
                            information or enhancement reasonably requested by the Debtors
                            demonstrating that such Qualified Bidder has the ability to close the
                            applicable Sale transaction.

                    l.      Disclose any connections or agreement with the Debtors or their affiliates,

any of the Notice Parties, or any other known Potential Bidder or Qualified Bidder, and/or any

officer, director or equity security holder of the Debtors or their affiliates or any of the foregoing

and confirm that it has not engaged in any collusion with respect to the bidding or the proposed

Sale transaction.

                    m.      Confirm in writing its agreement to accept and abide by the terms,

conditions and procedures set forth herein and provide evidence of due authorization to enter into

the proposed Sale pursuant to the asset purchase agreement submitted, or any derivation thereof.

In the event that the Potential Bidder is an entity specially formed for the purpose of effectuating

the contemplated transaction, then the Potential Bidder must furnish written evidence acceptable

to the Debtors, in consultation with the Notice Parties, of the approval of the contemplated

transaction by the equity holders or members of such Potential Bidder.

                    n.      Identify any and all bid protections (the “Bid Protections”) required by the

Potential Bidder to serve as the Stalking Horse Bidder (defined below) for the Sale, including

without limitation, any break-up fee, expense reimbursement, termination fee or similar type of

payment or bid protections; provided, however, that the aggregate amount of any proposed Bid

Protections may not exceed three percent (3%) of the total purchase price under the Bid.

         20.        The Debtors, in consultation with the Notice Parties, shall determine whether a Bid

or Piecemeal Bid that meets the above minimum requirements constitutes a qualified bid (a

“Qualified Bid”, and the bidder submitting such Qualified Bid, a “Qualified Bidder”). The

Debtors will promptly advise each Potential Bidder in writing whether or not the Potential Bidder


                                                     13
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 14 of 44




is a Qualified Bidder. If a Bid submitted on or prior to the Bid Deadline fails to meet all

requirements of a Qualified Bid, the Debtors, after consulting with the Notice Parties, may work

with the Potential Bidder in an effort to cure any defects in the Bid and to cause such Bid to become

a Qualified Bid prior to the commencement of the Auction (as defined below). Each DIP Lender

and Prepetition Secured Party shall be deemed a Qualified Bidder and shall be allowed to

participate in the Auction without the need to submit a Qualified Bid.

         21.        The Debtors, in consultation with the Notice Parties, shall select a Qualified Bid

and Qualified Bidder to serve as the Stalking Horse Bid (defined below) and Stalking Horse Bidder

on or before September 10, 2021 (the “Stalking Horse Designation Deadline”).

C.       Submission of Bids

         22.        A Potential Bidder must deliver written copies of its Bid and all supporting

documents and information, by mail, facsimile, or email, prior to the Bid Deadline to: (i) counsel

to the Debtors, Baker & Hostetler, LLP, 200 SunTrust Center, Suite 2300, 200 South Orange

Avenue, Orlando, Florida 32801, Attn: Elizabeth A. Green (egreen@bakerlaw.com), and 45

Rockefeller Plaza, New York, New York 10111, Attn: Jorian L. Rose (jrose@bakerlaw.com); and

(ii) counsel for the Official Committee of Unsecured Creditors (the “Committee”), if any. The

Potential Bidder must deliver the proposed Bid, and all supporting documents and information,

such that the Bid and related documents and information are actually received by the

aforementioned parties no later than the Bid Deadline.

         23.        As soon as reasonably practicable following receipt, the Debtors shall provide

summaries of the materials terms of each Bid, which summaries shall be treated as confidential,

“Professionals’ Eyes Only” (the “PEO Information”), to the following professionals: (i) counsel

to the DIP Agent, Gray Reed, 1300 Post Oak Blvd, Suite 2000, Houston, Texas 77056, Attention:



                                                    14
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 15 of 44




Jason S. Brookner (jbrookner@grayreed.com) and Lydia R. Webb (lwebb@grayreed.com); (ii)

counsel to Goldman Sachs Bank USA, Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza,

New York, New York 10006, Attn: Sean A. O’Neal (soneal@cgsh.com) and Jane VanLare

(jvanlare@cgsh.com); (iii) counsel to J. Aron & Company LLC, Baker Botts L.L.P., 30

Rockefeller Plaza, New York, NY 10112, Attention: Robin Spigel (robin.spigel@bakerbotts.com)

and Chris Newcomb (chris.newcomb@bakerbotts.com); and (iv) counsel to the Ad Hoc Term

Lender Group, Akin Gump Strauss Hauer & Feld LLP, 2001 K. Street N.W., Washington, DC

20006,       Attention:   Scott   Alberino   (salberino@akingump.com)        and    Kevin     Eide

(keide@akingump.com) (collectively, the “Lender Advisors”). Lender Advisors may share PEO

Information with third-party professionals retained by their respective clients, including, without

limitation, any financial advisors or brokers; provided, however, that any recipient of any PEO

Information, whether directly or indirectly, shall agree to maintain the confidentiality of the PEO

Information and refrain from sharing or disclosing any PEO Information with or to their respective

clients, including the DIP Agent, DIP Lenders, J. Aron, and Prepetition Secured Parties, or any

other individual or entity; provided, further, that the Lender Advisors and any such third-party

advisors shall be permitted to advise their respective clients that they are in receipt of such PEO

Information and provide summaries or analyses to their respective clients that do not disclose PEO

Information. The use and dissemination of PEO Information is subject to the further provisions

set forth in Paragraph 51, infra. The obligation to maintain the confidentiality of any PEO

Information shall terminate upon such information becoming known to all Potential Bidders,

generally available to the public, or, solely with respect to the respective clients of the Lender

Advisors, upon the Credit Bid Designation Deadline, in the event that such clients elect not to

submit a credit bid.



                                                15
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 16 of 44




D.       Access to Due Diligence Materials

         24.        The Debtors shall establish a digital data room (the “Data Room”) for purposes of

maintaining and providing Potential Bidders access to information regarding the Debtors and the

Assets for purposes of conducting due diligence. To the extent not already established, the Debtors

shall establish a Data Room as soon as reasonably practicable after entry of the Bidding Procedures

Order, but in no event later than August 6, 2021; provided, however, that the Debtors reserve the

right to add or remove materials from the Data Room at any time. The Debtors shall be authorized

to retain and compensate in the ordinary course of business one or more individuals or entities to

assist in the creation and/or maintenance of the Data Room; provided, however, that any

compensation shall be subject to the Budget (as defined in the Interim DIP Order), terms of the

Interim DIP Order, and, with respect to professionals, the requirements of the Bankruptcy Code.

         25.        Upon delivery of the Preliminary Bid Documents, any Potential Bidder that wishes

to conduct due diligence on the Assets may be granted access to the Data Room. The due diligence

period for Potential Bidders will end one (1) day prior to the Bid Deadline.

         26.        The Debtors, along with their advisors, shall coordinate all reasonable requests for

additional information and due diligence access from Potential Bidders and provide each Potential

Bidder reasonable due diligence information, as requested by such Potential Bidder in writing as

soon as reasonably practicable after such request; provided, however, the Debtors may decline to

provide such information to Potential Bidders who the Debtors, in their reasonable business

judgment (in consultation with the Notice Parties), determine do not intend in good faith to, or do

not have the capacity to, consummate the purchase of any or all of the Assets or seek access to the

Data Room and information contained therein for any improper purpose.




                                                     16
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 17 of 44




         27.        Each Potential Bidder shall comply with all reasonable requests for additional

information by the Debtors or their advisors, including, without limitation, information regarding

such Potential Bidder’s financial wherewithal to consummate and perform obligations in

connection with the Sale. If a Potential Bidder fails to comply with any such request(s), the

Debtors may, in their discretion, in consultation with the Notice Parties, disqualify the Potential

Bidder and/or the subject Bid and deny or terminate access to the Data Room.

E.       “As Is, Where Is”

         28.        The Sale of any Assets shall be on an “as is, where is” basis and without

representations or warranties of any kind, nature or description by the Debtors, their agents or

Estates, except to the extent set forth in the asset purchase agreement between the Debtors and a

Winning Bidder, the assignment and bill of sale, if any, delivered pursuant to such asset purchase

agreement, or the order approving the Sale of the Assets by the Debtors to the Winning Bidder.

Except as may be provided in the subject asset purchase agreement, all of the Debtors’ rights, title,

and interest in and to the Assets shall be sold free and clear of all pledges, liens, security interests,

encumbrances, claims, charges, options and interest thereon, but subject in all respects to J. Aron’s

right to set off and net against any obligations owed by the Debtors to J. Aron under the J. Aron

Transaction Documents (as defined in the Interim DIP Order) (collectively, the “Interests”), with

such Interests attaching to the proceeds of the Sale of the Assets, with the same validity and priority

as existed immediately prior to such Sale.

         29.        Each Qualified Bidder shall be deemed to acknowledge and represent that it has

had an opportunity to inspect and examine the Assets prior to making its Bid, that it has relied

solely upon its independent review, investigation and/or inspection of any documents or

information in making its Bid, and that it did not rely upon any written or oral statements,



                                                   17
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 18 of 44




representations, promises, warranties or guaranties whatsoever, whether express or implied, by

operation of law or otherwise, regarding the Assets or the completeness of any information

provided in connection with the bidding process, in each case except as expressly stated in any

executed asset purchase agreement.

F.       Designation of a Stalking Horse Bidder

         30.        The Debtors, in consultation with the Lender Advisors, shall prepare a summary of

the highest and best Bid(s) for all or substantially all Asset and/or the highest and best Piecemeal

Bid(s) (the “Bid Summary”). The Debtors shall upload the Bid Summary to the Data Room no

later than September 7, 2021 (the “Bid Summary Deadline”), which shall be deemed to make

such information “generally available to all potential bidders” for purposes of Paragraph 33 (soon

to be Paragraph 37) of the Complex Rules.

         31.        On or before September 10, 2021, the Debtors, in consultation with the Notice

Parties, may designate one or more Qualified Bidders as the stalking horse bidder(s) (the “Stalking

Horse Bidder”) and one or more Qualified Bids as the stalking horse bid(s) (the “Stalking Horse

Bid”) with respect to a sale of all or substantially all the Assets of the Debtors. The Debtors shall

not designate any Qualified Bid as a Stalking Horse Bid unless such Bid is reasonably acceptable

to each of the Prepetition Secured Parties.

         32.        On or before September 13, 2021, if the Debtors have designated a Stalking Horse

Bidder, the Debtors shall file a Notice of Designation of Stalking Horse Bidder (the “Stalking

Horse Notice”) and serve the Stalking Horse Notice on all interested parties, including any

Potential Bidders and counterparties to any Executory Contracts identified as Purchased Contracts

(defined below) in the Stalking Horse Bid or Stalking Horse APA (defined below). The Stalking

Horse Notice shall (a) identify the Stalking Horse Bidder, (b) provide a summary of the Stalking



                                                   18
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 19 of 44




Horse Bid, (c) outline any and all proposed Bid Protections, which may include the payment of a

break-up fee and any other appropriate or customary protections, provided that the aggregate

amount of the Bid Protections that may be paid to any or all Stalking Horse Bidders shall not

exceed three percent (3%) of the proposed purchase price and that any Bid Protections shall only

be payable upon the closing of and out of the proceeds of a sale transaction, and (d) provide a copy

or the means of accessing a digital copy of the asset purchase agreement for the Stalking Horse

Bid (the “Stalking Horse APA”) and a redline marked against the APA. The Debtors may modify

the terms of the Bidding Procedures7 (excluding the requirements set forth in Paragraph 19 of this

Motion, which modifications thereto shall require the consent of the DIP Agent and each of the

Prepetition Secured Parties) through the Stalking Horse Notice, in consultation with the Notice

Parties.

           33.      Any interested parties shall have four (4) days from the date of the Stalking Horse

Notice to file any objections to the proposed Bid Protections for the Stalking Horse Bid or any

amendments to the Bidding Procedures. The failure to file a timely objection shall be deemed to

be a waiver of any such objections and consent to the approval of the Bid Protections and amended

Bidding Procedures. If an objection is timely filed, the Debtors shall notice a hearing before the

Court to consider the objection(s) on an emergency basis; provided, however, that the Bidding

Procedures will be deemed approved regardless of whether or not the Auction occurs prior to the

resolution of any objection to the Bid Protections or amended Bidding Procedures. Interested

parties shall be deemed to consent to the expedited and final resolution of any such objections by

the Court. The filing or pendency of any objection(s) shall not alter any dates or deadlines



7
  Unless otherwise stated, “Bidding Procedures” includes the Bidding Procedures, the procedures governing any
Auction (the “Auction Procedures”), including the Open Auction Procedures, and the Assumption and Assignment
Procedures.

                                                     19
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 20 of 44




established under the Bidding Procedures or affect the binding nature of the Stalking Horse Bid or

any other Bids.

G.       Credit Bidding

         34.        In accordance with Paragraphs 9(e) and 29 of the Interim DIP Order, and, to the

extent applicable, the Final DIP Order, when entered, the DIP Lenders (as defined in the Interim

DIP Order) and the Prepetition Secured Parties may credit bid the full amount of the DIP

Obligations (as defined in the Interim DIP Order) or the Prepetition Secured Obligations (as

defined in the Interim DIP Order), respectively and as applicable, to acquire any or all Assets

subject to the parties’ respective security interests (other than any collateral in respect of the J.

Aron Obligations),8 on a dollar-for-dollar basis, as provided in Section 363(k) of the Bankruptcy

Code, without the need for further Court order authorizing such credit bid and whether any Sale is

(a) pursuant to Section 363 of the Bankruptcy Code, (b) pursuant to a chapter 11 plan, or (c) by a

chapter 7 trustee.

         35.        Notwithstanding anything to the contrary contained herein, the Prepetition Secured

Parties shall have the right to credit bid all or any portion of the aggregate amount of their

applicable outstanding Prepetition Secured Obligations pursuant to section 363(k) of the

Bankruptcy Code, and any such credit bid, whether submitted by a Prepetition Secured Party or a

new entity formed by such Prepetition Secured Party, will be considered a Qualified Bid to the

extent such bid is received by the deadline to submit a credit bid and complies with section 363(k)

of the Bankruptcy Code; provided that a credit bid shall not constitute a Qualified Bid if the bid

does not include a cash component sufficient to pay in full, in cash, all claims for which there are

valid, perfected, and unavoidable liens on any assets included in such Bid or Piecemeal Bid that


8
 For the avoidance of doubt, the IFF Property shall not be the subject of any sale pursuant to this Motion or the
Bidding Procedures.

                                                       20
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 21 of 44




are senior in priority, including a priority in payment pursuant to the Intercreditor Agreement (as

defined in the Interim DIP Order), to those of the party seeking to credit bid (unless such

Prepetition Secured Party consents to alternative treatment). For the avoidance of doubt, any credit

bid by a DIP Lender of the DIP Obligations shall not constitute a Qualified Bid if the bid does not

include a cash component sufficient to pay in full, in cash, all claims for which there are valid,

perfected, and unavoidable liens on any assets included in such Bid or Piecemeal Bid that are

senior in priority to the DIP Lender(s) seeking to credit bid (unless such Prepetition Secured Party

consents to alternative treatment).

         36.        If the DIP Lenders and/or any Prepetition Secured Party intends to credit bid for

any of the Assets, such parties shall notify the Debtors, the Office of the United States Trustee for

the Southern District of Texas (“U.S. Trustee”), and the other Notice Parties of their intention to

credit bid no later than September 17, 2021 (the “Credit Bid Designation Deadline”). To the

extent required by Paragraph 33 (soon to be Paragraph 37) of the Complex Rules, any entity that

intends to submit a Bid for any or all of the Assets shall waive the right to receive (i) information

that is not generally available to all Potential Bidders and (ii) any notices or consultation rights as

Notice Parties under the Bidding Procedures or otherwise (the “Consultation Rights”).

H.       The Auction

         37.        If the Debtors receive one or more Qualified Bids from Qualified Bidders by the

Bid Deadline, in addition to the Stalking Horse Bid, an Auction with respect to the sale of the

subject Assets shall take place on September 22, 2021, at 10:00 a.m. (prevailing Central Time)

(the “Auction Date”) at (a) the offices of Baker & Hostetler, LLP, located at 811 Main Street,

Suite 1100, Houston, Texas 77002 or (b) via an virtual platform, such as Zoom or GoToMeeting,

as the Debtors designate. No later than forty-eight (48) hours prior to the Auction Date, the



                                                   21
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 22 of 44




Debtors shall provide notice of the Auction location and, if via a virtual platform, the credentials

required to access such platform, to all Qualified Bidders, the Notice Parties, and the U.S. Trustee.

         38.        If the Stalking Horse Bid is the only Qualified Bid the Debtors receive by the Bid

Deadline, the Debtors reserve the right to cancel the Auction. In such case, if cancelled, the

Stalking Horse Bid and Stalking Horse Bidder shall be automatically designated the Winning Bid

and Winning Bidder effective as of the Bid Deadline.

         39.        If the Debtors do not receive any Qualified Bids by the Bid Deadline, the Debtors

may elect to hold an open auction for the Assets, or any of them (an “Open Auction”) on the

Auction Date, subject to the agreement of the DIP Agent and Prepetition Secured Parties. If the

parties agree to hold an Open Auction, the Debtors shall provide notice to the Court, the U.S.

Trustee, the Notice Parties, and any and all Potential Bidders that executed a Confidentiality

Agreement of the Open Auction (the “Open Auction Notice”). The Open Auction Notice shall

identify the procedures applicable to the Open Auction, including, without limitation, any deposits

required to participate in the Open Auction (the “Open Auction Procedures”). The Debtors shall

prepare the Open Auction Procedures in consultation with the Notice Parties and U.S. Trustee.

Notwithstanding anything in the Motion, Bidding Procedures or Open Auction Procedures to the

contrary, the DIP Lenders and Prepetition Secured Parties will be entitled to credit bid in any Open

Auction and shall be deemed to be Qualified Bidders for purposes of any Open Auction.

         40.        Unless modified by any Open Auction Procedures, the following rules shall apply

to any Auction:

                    a.     only Qualified Bidders shall be entitled to make a bid at and otherwise
                           participate in the Auction;

                    b.     each Qualified Bidder shall appear in person, or in the event of a virtual
                           auction, appear virtually, or have an authorized representative appear on
                           their behalf, provided the authorized representative has the authority to bind


                                                     22
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 23 of 44




                           the Qualified Bidder to the terms of any bid at the Auction without further
                           or additional approval or authorization;

                    c.     each Qualified Bidder participating in the Auction will be required to
                           confirm that it has not engaged in any collusion with respect to the bidding
                           or the Sale;

                    d.     the Debtors, in their business judgment and in consultation with the Notice
                           Parties, shall select the number of Qualified Bidders participating in the
                           Auction and will conduct the Auction in the manner that they determine will
                           best promote the goals of the bidding process and will achieve the maximum
                           value for the Assets;

                    e.     the Stalking Horse Bid shall constitute the opening bid at the Auction (the
                           “Opening Bid”) for the Assets subject to the Stalking Horse APA and the
                           minimum overbid at the Auction shall be an amount equal to the total
                           approved Bid Protections provided under the Stalking Horse APA plus
                           $1,000,000, with each successive bid being in increments of at least
                           $1,000,000 higher than the preceding bid; provided, however, if the Stalking
                           Horse Bids constitute Piecemeal Bids, the minimum overbids and bid
                           increments shall be specified in the Stalking Horse Notices;

                    f.     the Stalking Horse Bidder may not use the amount of approved Bid
                           Protections as consideration under any bid during the Auction; provided,
                           however, that the Debtors may consider the amount of approved Bid
                           Protections in evaluating the highest and best Bid for purposes of
                           designating the Winning Bid or Back-up Bid;

                    g.     the Debtors, in consultation with the Notice Parties, may, at any point during
                           the Auction, modify the bid increment amounts;

                    h.     the Debtors, in consultation with the Notice Parties, may continue the
                           Auction from time to time, adjourn the Auction at any time, and re-open the
                           Auction at any time prior to the commencement of the Sale Hearing; and

                    i.     bidding at the Auction will be transcribed to ensure an accurate recording
                           of the bidding.

         41.        At the conclusion of the Auction, the Debtors, in consultation with the Notice

Parties, shall select and identify the Winning Bid and the Winning Bidder. There may be more

than one Winning Bid and Winning Bidder if individual Piecemeal Bids are determined to be

Qualified Bids. The Debtors, in consultation with the Notice Parties, shall also select and identify

the entity presenting the next highest and best bid (the “Back-up Bid”) and the entity presenting


                                                    23
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 24 of 44




same (the “Back-up Bidder”). At the Sale Hearing (as defined below), the Debtors shall present

the Winning Bid and Back-up Bid to the Court for approval. The Debtors’ presentation of the

Winning Bid to the Court for approval does not constitute the Debtors’ acceptance of such Winning

Bid. The Debtors shall have accepted a Winning Bid only when the Court has entered an order

approving such bid and the Sale of the Asset subject thereto.

         42.        Notwithstanding the foregoing, the Debtors reserve all rights to terminate the

bidding process at any time if the Debtors, consistent with their fiduciary duties and business

judgment, and in consultation with the Notice Parties, determine that the bidding process will not

maximize the value of the Assets. Without limiting the generality of the foregoing, the Debtors,

in consultation with the Notice Parties, may reject at any time before entry of a Sale Order

approving such bid, any Bid that, in the Debtors’ discretion, is (i) inadequate or insufficient, (ii)

not in conformity with the requirements of the Bankruptcy Code or the Bidding Procedures, or (iii)

contrary to the best interests of the Debtors, their Estates and creditors.

         43.        If an Auction is held, the Debtors shall be deemed to have accepted a Qualified Bid

only when: (i) such bid is declared the Winning Bid at the conclusion of the Auction; (ii) the

Winning Bidder shall have paid an additional deposit which, when added to the initial deposit,

equals fifteen percent (15%) of the Winning Bid (the “Additional Deposit”); provided that to the

extent the Winning Bid is a credit bid submitted by a DIP Lender or Prepetition Secured Party, no

Additional Deposit shall be required; (iii) definitive documentation has been executed in respect

thereof; and (iv) the Court has entered an order approving such bid and the Sale of the Assets

subject thereto. The Winning Bidder shall make the Additional Deposit into the Escrow Account

within one (1) business day after the conclusion of the Auction. Acceptance by the Debtors of the

Winning Bid is conditioned upon entry of a Sale Order approving such Winning Bid.



                                                    24
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 25 of 44




         44.        As soon as practicable following the conclusion of the Auction, the Debtors shall

file a notice designating the Winning Bid and Winning Bidder, as well as the Back-up Bid and

Back-up Bidder (the “Designation of Winning Bid”), and serve the Designation of Winning Bid

on all interested parties, including, without limitation, all counterparties to any Purchased

Contract(s). The Designation of Winning Bid shall: (i) identify the Winning Bidder and Back-up

Bidder; (ii) provide a summary of the Winning Bid and Back-up Bid; (iii) if the Winning Bidder

is not the Stalking Horse Bidder, provide a copy or the means of accessing a digital copy of the

asset purchase agreement(s) for the Winning Bid(s) (the “Modified APA(s)”) and a redline marked

against the Stalking Horse APA; (iv) identify all Purchased Contracts designated by the Winning

Bidder or Back-up Bidder; (v) identify the Cure Amount, if any, the Debtors estimate is required

to assume and assign each Purchased Contract in compliance with Section 365(b) and 365(f)(2) of

the Bankruptcy Code; and (vi) contain a statement as to the Winning Bidder’s and Back-up

Bidder’s ability to perform the Debtors’ obligations under the subject Purchased Contracts. The

Debtors reserve the right to amend the Designation of Winning Bid to identify additional

Executory Contracts up to six (6) days before the Sale Hearing (defined below) and to remove any

Executory Contracts up to the Closing Date (defined below). Simultaneously with the filing of the

Designation of Winning Bid, the Debtors shall file a proposed Sale Order and any supplemental

filings related to the Designation of Winning Bid or approval of the proposed Sale pursuant thereto.

         45.        In the event that the Winning Bidder fails to pay the Additional Deposit or

otherwise comply with its obligations as the Winning Bidder, the Qualified Bidder with the Back-

up Bid shall be declared the Winning Bid and Winning Bidder without further order of the Court.

If the Winning Bid is a Piecemeal Bid (the “Winning Piecemeal Bid”), the bidder with the next




                                                   25
4830-5234-0722.16
         Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 26 of 44




highest or best bid that is not entitled to the same reductions to the purchase price shall be deemed

the Winning Bid and Winning Bidder without further order of the Court.

I.       Sale Hearing

         46.        The Debtors shall schedule a hearing to approve the Sale (the “Sale Hearing”)

pursuant to the Stalking Horse APA or Modified APA(s), as applicable, as soon as practicable, but

in no event later than October 14, 2021. At the Sale Hearing, subject to the Bidding Procedures

and result of the Auction, if any, the Debtors will request entry of the Sale Order that will, inter

alia, approve (i) the Sale of the Assets in accordance with the terms of the Stalking Horse APA or

Modified APA(s), as applicable, (ii) the assumption and assignment of the Purchased Contracts

(defined below), and (iii) any further or additional relief deemed necessary to effectuate the

proposed Sale transaction. Objections, if any, to a proposed Sale transaction, other than objections

to the assumption and assignment of Executory Contracts (a “Sale Objection”), must be filed and

served on counsel for the Debtors, the U.S. Trustee, and the Notice Parties no later than October

4, 2021, at 5:00 p.m. (prevailing Central time) (the “Sale Objection Deadline”).

J.       Return of Deposit

         47.        Within five (5) business days after the closing of the Sale to the Winning Bidder

(“Closing”), the deposits of all unsuccessful bidders shall be refunded, except for any deposits

forfeited by a Winning Bidder under the Bidding Procedures. In the event a dispute arises about

whether a deposit is refundable or non-refundable, the deposit shall remain in the Escrow Account

pending a resolution of the dispute by the Court. In presenting a Bid, any and all Potential Bidders,

including Qualified Bidders, Back-up Bidder(s), and Winning Bidder(s), shall be deemed to

consent to the jurisdiction and final adjudication of any and all matters related to the Bid(s) by the

Court.



                                                   26
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 27 of 44




K.       Failure to Close

         48.        The transaction evidenced by the Winning Bid shall close not later than ten (10)

days after entry the Sale Order, but in no event later than November 1, 2021, at 5:00 p.m.

(prevailing Central time) (the “Closing Date”), unless the Closing Date is extended in accordance

with the Bidding Procedures, at which time the Winning Bidder shall pay the balance of the

Winning Bid (the Winning Bid amount less the deposit) into the Escrow Account. In the event a

declared Winning Bidder fails to timely perform any of its obligations as set forth above or

pursuant to the approved transaction documents:

                    a.     The declared Winning Bidder shall forfeit all deposits made without regard
                           to the Debtors’ ultimate damages occasioned by such failure; such deposits
                           shall be applied to the Debtors’ damages, if any, and shall not constitute
                           liquidated damages; and, notwithstanding the foregoing, the Debtors and
                           the Estates shall retain all other rights, remedies, claims, counterclaims, and
                           defenses as to the Winning Bidder, including the right to seek equitable or
                           injunctive relief.

                    b.     Each Back-up Bidder shall keep its final and highest bid open pending a
                           closing of a transaction of the Winning Bid. In the event that a transaction
                           of the Winning Bid is not consummated by the Closing Date (unless the
                           Closing Date is extended), the Back-up Bidder with the Back-up Bid shall
                           be deemed the Winning Bidder without further order of the Court, and such
                           bidder shall be required to close the transaction contemplated in its Back-
                           up Bid within seven (7) days of being deemed the Winning Bidder, but in
                           no event later than November 8, 2021, at 5:00 p.m. (prevailing Central
                           time), unless such deadline is extended in accordance with the Bidding
                           Procedures. Any Back-up Bidder declared a Winning Bidder who fails to
                           timely perform shall forfeit all deposits made without regard to the Debtors’
                           ultimate damages occasioned by such failure; such deposits shall be applied
                           to the Debtors’ damages, if any, and shall not constitute liquidated damages;
                           and, notwithstanding the foregoing, the Debtors and the Estates shall retain
                           all other rights, remedies, claims, counterclaims, and defenses with respect
                           to such bidder, including the right to seek equitable or injunctive relief.

                    c.     The Debtors, in consultation with the Notice Parties and agreement of the
                           DIP Agent and Prepetition Secured Parties, may grant any declared
                           Winning Bidder additional time to perform and, to the extent necessary,
                           extend the Closing Date.



                                                     27
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 28 of 44




L.       Fees and Expenses

         49.        Any and all bidders submitting Bids shall bear their own fees, costs, and expenses

in connection with the proposed sale, whether or not such sale is ultimately approved, except to

the extent reimbursement of expenses constitutes an approved Bid Protection under a Stalking

Horse APA. Further, by submitting a Bid, a Potential Bidder shall be deemed to waive its right to

pursue a substantial contribution claim under Section 503 of the Bankruptcy Code or other priority

unsecured or administrative claims in any way related to the submission of its Bid or the Bidding

Procedures.

M.       Assumption and Assignment of Executory Contracts

         50.        The Debtors also seek approval of certain procedures to facility the fair and orderly

assumption and assignment of certain Executory Contracts designated by the Winning Bidder

following the Auction, if any, pursuant to Section 365(f) of the Bankruptcy Code (collectively, the

“Purchased Contracts”) in connection with the Sale. Due to the nature of the bidding process,

the Debtors are unable to currently identify the Purchased Contracts, or any of them, that will

require assumption and assignment to the Winning Bidder. As such, the Debtors propose certain

procedures (the “Assumption and Assignment Procedures”) by which counterparties to potential

Purchased Contracts can ascertain the proposed cure payment and adequate assurance of future

performance and, if deemed prudent, object to the potential assumption or assumption and

assignment of the subject Purchased Contracts. The proposed Assumption and Assignment

Procedures are as follows:

                    a.     As set forth above, the Debtors shall file the Stalking Horse Notice with the
                           Court and serve the same on all known counterparties to the Executory
                           Contracts designated therein. The Stalking Horse Notice shall contain the
                           following: (i) the executory contracts and unexpired leases that may be
                           assumed and assigned to a potential purchaser; (ii) the name and address of
                           the known contract counterparties thereto; (iii) the amount, if any,


                                                     28
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 29 of 44




                         determined by the Debtors to be necessary to be paid to cure any existing
                         default in accordance with Section 365(b) and 365(f)(2) of the Bankruptcy
                         Code (the “Cure Amount”); and (iv) the deadline by which any
                         counterparties must file an objection to the proposed assumption and
                         assignment of any designated contract; provided, however, that the
                         inclusion of any executory contract or unexpired lease on the Stalking Horse
                         Notice shall not constitute an admission that the subject contract(s) or
                         lease(s) are executory contract(s) or unexpired lease(s) for purposes of
                         Section 365 of the Bankruptcy Code or an agreement to assume or assign
                         such Executory Contracts.

                    b.   The Debtors may (i) amend the Stalking Horse Notice or Designation of
                         Winning Bid at any time prior to the date that is six (6) days before Sale
                         Hearing to add or remove any Executory Contracts, subject to the right of
                         any counterparties to newly identified Executory Contract(s) to object to the
                         proposed cure payment, adequate assurance, or otherwise object to the
                         assumption and assignment of the subject Executory Contracts, and (ii)
                         amend the Stalking Horse Notice or Designation of Winning Bid to remove
                         any previously-designated Executory Contracts at any time prior to the
                         Closing Date, with such removal being effective immediately without
                         further order of the Court. Any amendments to the Stalking Horse Notice
                         or Designation of Winning Bid shall comply with the requirements of
                         Paragraph 50.a; provided, however, that such amendments need not include
                         information related to any previously-designated Executory Contracts
                         unaffected by the amendment.

                    c.   Each Potential Bidder shall identify in its Bid any and all Executory
                         Contracts the Potential Bidder may wish to designate for assumption and
                         assignment to the Potential Bidder in any Sale; provided, however, the
                         Winning Bidder(s) may amend such designation, consistent with the notice
                         requirements of Paragraph 50.b.

                    d.   As provided in Paragraph 44, the Debtors shall file and serve the
                         Designation of Winning Bid on each counterparty to any Purchased
                         Contract (and its counsel, if known) that is designated for assumption and
                         assignment under the Winning Bid, among other parties. Such Designation
                         of Winning Bid shall: (i) identify the Winning Bidder and Back-up Bidder;
                         (ii) identify all Purchased Contracts designated by the Winning Bidder,
                         subject to the right to amend such designation; (iii) identify the Cure
                         Amount, if any, the Debtors estimate is required to comply with Section
                         365(b) and 365(f)(2) of the Bankruptcy Code; and (iv) contain a statement
                         as to the Winning Bidder’s ability to perform the Debtors’ obligations under
                         the subject Purchased Contracts. The Debtors may amend or supplement
                         the Contract Notice to add or remove any Executory Contracts by filing with
                         the Court and serving on the affected counterparties to the Executory
                         Contracts an amended Designation of Winning Bid in accordance with these
                         Bidding Procedures.

                                                  29
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 30 of 44




                    e.     All objections to the proposed assumption and assignment of any Purchased
                           Contracts must: (i) be filed with the Court on or before October 18, 2021,
                           at 12:00 p.m. (prevailing Central time) (the “Contract Assumption
                           Objection Deadline”) and served on the Debtors, the U.S. Trustee and
                           Notice Parties; (ii) identify the Purchased Contract(s) to which the objector
                           is party; (iii) describe with particularity any cure the objector contends is
                           required under Section 365 of the Bankruptcy Code (the “Cure Claim”);
                           (iv) identify the bases of the alleged Cure Claim under the proposed
                           Purchased Contract; and (v) attach all documents supporting or evidencing
                           the Cure Claim.

                    f.     If no objection is filed by the Contract Assumption Objection Deadline, the
                           Cure Amount set forth in the Designation of Winning Bid Notice, or any
                           amended version thereof, as applicable, shall control and any counterparties
                           to the subject Purchased Contract(s) shall be deemed to waive and shall be
                           forever barred from asserting in any other claim or objection under Section
                           365 of the Bankruptcy Code, or otherwise, including, without limitation,
                           any objection to the assignability of any of the purchased contracts, other
                           than an objection to adequate assurance of performance under the Purchased
                           Contracts pursuant to Section 365(b)(1)(C) of the Bankruptcy Code.

                    g.     To the extent any Cure Claim remains unresolved as of the Sale Hearing,
                           such dispute shall be presented to the Court at the Sale Hearing, or such
                           later date and time as the Debtors, the Winning Bidder, and the objecting
                           party may agree or the Court may order, provided that the pendency of such
                           dispute shall not affect in any way the closing of any proposed Sale or the
                           effectiveness of any assumption and assignment of the subject Executory
                           Contract under the Winning Bid.

N.       Cooperation and Information Sharing

         51.        The Debtors and their advisors shall consult regularly with the Lender Advisors

and third-party professionals retained by their respective clients, including, without limitation, any

financial advisors or brokers, regarding the status of the Sale process and any potential Bids and

provide any related information that may be reasonably requested by the Lender Advisors and such

third-party professionals. To the extent required by Paragraph 33 (soon to be Paragraph 37) of the

Complex Rules, any information provided to the Lender Advisors or such third-party professionals

shall constitute PEO Information subject to the restriction set forth in Paragraph 23, supra;

provided, however, that any PEO Information that becomes known to all Potential Bidders or


                                                    30
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 31 of 44




publicly available, other than as a result of a violation of the restrictions on the use and

dissemination of PEO Information, shall no longer be subject to the restrictions provided in the

Bidding Procedures. Any DIP Lender or Prepetition Secured Party that elects not to credit bid by

the Credit Bid Designation Deadline shall have the right to any and all PEO Information,

Consultation Rights, and other information and documentation pertaining to the marketing or Sale

of any Assets, including, without limitation, any Bids and related documents, under the Bidding

Procedures without restriction, except for a prohibition against sharing such information with any

Potential Bidders that do not have such information.

                    The Bidding Procedures are Reasonable and Should be Approved

         52.         Pursuant to Bankruptcy Rule 6004(f)(1), sales of property outside the ordinary

course of business may be by private sale or auction. Fed. R. Bankr. P. 6004(f)(1). The paramount

goal of any proposed sale of property of a debtor is to maximize the value received by the estate.

See, e.g., Official Committee of Subordinated Bondholders v. Integrated Resources. Inc. (In re

Integrated Resources, Inc.), 147 B.R. 650, 659 (“It is a well-establish principal of bankruptcy law

that the Debtors’ duty with respect to [Section 363] sales is to obtain the highest price or greatest

overall benefit possible for the estate”), quoting Cello Bag Co. v. Champion Int’l Corp. (In re

Atlanta Packaging Prods., Inc.), 99 B.R. 124, 131 (Bankr. N.D. Ga. 1988).

         53.         To that end, debtors are granted significant latitude in devising and implementing

bidding and sale procedures under Section 363 of the Bankruptcy Code. Indeed, bankruptcy courts

have made clear that a debtor’s business judgment is entitled to substantial deference with respect

to the bid procedures to be used in selling assets of the estate. See, e.g., In re Integrated Resources,

Inc., 147 B.R. at 656-57 (noting that overbid procedures and break-up fee arrangements that have

been negotiated by a debtor are to be reviewed according to the deferential “business judgment”

standard, under which such procedures and arrangements are “presumptively valid”); See In re

                                                     31
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 32 of 44




ASARCO, L.L.C., 650 F.3d at 601 (“The business judgment standard in section 363 is flexible and

encourages discretion.”); see also GBL Holding Co. v. Blackburn/Travis/Cole, Ltd., 331 B.R. 251,

254 (N.D. Tex. 2005) (“Great judicial deference is given to the Trustee’s exercise of business

judgment.”), (citing In re Gulf States Steel, Inc. of Ala., 285 B.R. 497, 516 (Bankr. N.D.

Ala.2002)); see also In re W.A. Mallory Co., Inc., 214 B.R. 834, 836–37 (Bankr. E.D. Va. 1997)

(“[G]reat deference is given to a business in determining its own best interests.”); see also In re

Global Crossing, Ltd., 295 B.R. 726, 744 n. 58 (Bankr. S.D.N.Y. 2003) (“[T]he Court does not

believe that it is appropriate for a bankruptcy court to substitute its own business judgment for that

of the [d]ebtors and their advisors….”).

         54.        The Debtors submit that the proposed Bidding Procedures are supported by their

sound business judgment and serve the best interests of the Estates and their creditors. Under the

Interim DIP Order, the Debtors must consummate a sale of all or substantially all of the Debtors’

assets within one hundred twenty (120) days after the Petition Date. To do so, the Debtors, in

consultation with the Notice Parties, have devised the proposed Bidding Procedures. The Bidding

Procedures provide a framework for a fair and orderly marketing and sale of the Assets and ensure

the participation of bona fide bidders with the ability and desire to consummate a proposed

transaction. The Bidding Procedures also provide flexibility to maximize the opportunities and

offers available to the Debtors, including the ability to entertain proposals for any and all Assets

as well as only certain Assets of the Debtors (i.e., Piecemeal Bids).

         55.        Further, the Bidding Procedures incorporate fair and reasonable procedures for the

identification of Executory Contracts subject to any potential sale and the resolution of any

disputes pertaining to the assumption and assignment of any Purchased Contracts—while

balancing such protections against the need to maintain an expedited timeline for consummation



                                                    32
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 33 of 44




of a Sale under the Interim DIP Order and DIP Loan Documents. Moreover, the Bidding

Procedures are designed to prevent collusion among Potential Bidders. Indeed, the Bidding

Procedures require each Qualified Bidder participating in the Auction to confirm that it has not

engaged in any collusion with respect to the bidding or the Sale and, thus, Section 363(n) of the

Bankruptcy Code is inapplicable to any sale of the Debtors’ Assets under the Bidding Procedures.

See 11 U.S.C. § 363(n).

         56.        Based on the foregoing, the Debtors respectfully request that the Court find that the

Bidding Procedures are supported by the sound business judgment of the Debtors and comport

with the milestones under the Interim DIP Order, and approve the proposed Bidding Procedures.

                         The Sale is Supported by Sound Business Judgement
                                       and Should be Approved

         57.        Section 363(b)(1) of the Bankruptcy Code provides that “[t]he trustee, after notice

and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the

estate.” 11 U.S.C. § 363(b)(1). Although Section 363 of the Bankruptcy Code does not specify a

standard for determining when it is appropriate for a court to authorize the use, sale, or lease of

property of the estate, bankruptcy courts routinely authorize sales of estate assets outside the

ordinary course of business if such sale is based upon the sound business judgment of the debtor.

See Asarco, Inc. v. Elliott Management (In re ASARCO, L.L.C.), 650 F.3d 593, 601 (5th Cir. 2011),

(quoting The Institutional Creditors of Cont’l Air Lines, Inc. v. Cont’l Air Lines, Inc. (In re Cont’l

Air Lines, Inc.), 780 F.2d 1223, 1226 (5th Cir. 1986)) (“‘[F]or the debtor-in-possession or trustee

to satisfy its fiduciary duty to the debtor, creditors and equity holders, there must be some

articulated business justification for using, selling, or leasing the property outside the ordinary

course of business.”).




                                                     33
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 34 of 44




         58.        “The business judgment standard in section 363 [of the Bankruptcy Code] is

flexible and encourages discretion. ‘Whether the proffered business justification is sufficient

depends on the case.... [T]he bankruptcy judge “should consider all salient factors pertaining to

the proceeding and, accordingly, act to further the diverse interests of the debtor, creditors and

equity holders, alike.”’” In re ASARCO, L.L.C., 650 F.3d at 601, quoting In re Cont'l Air Lines,

Inc., 780 F.2d at 1226 (quoting In re Lionel Corp., 722 F.2d 1063, 1071 (2d Cir.1983)).

Notwithstanding, a debtors’ decision to sell property out of the ordinary course of business enjoys

a strong “presumption that in making a business decision the directors of a corporation acted on

an informed basis, in good faith and in the honest belief that the action taken was in the best

interests of the company.” In re Integrated Resources, Inc., 147 B.R. at 656.

         59.        The Debtors submit that the decision to sell all or substantially all Assets of the

Estates is premised upon their sound business judgment. First and foremost, the sale of all or

substantially all assets of the Estates is a condition to the DIP Facility under the terms of the Interim

DIP Order and DIP Loan Documents. The Debtors require the funding under the DIP Facility to

idle the Refinery in a safe and responsible manner; accordingly, a sale in accordance with the terms

of the Interim DIP Order and DIP Loan Documents is supported by a sound business justification.

Notwithstanding the obligations under the DIP Loan Documents, the Debtors lack the necessary

funding to redress any issues identified in the audits under the EPA Order and relaunch operations

at the Refinery. As such, the Debtors have concluded that an expeditious sale of the Assets in

accordance with the proposed Bidding Procedures serves the best interests of creditors by

maximizing the value of the Assets, while minimizing administrative claims through a streamlined

sale process.




                                                    34
4830-5234-0722.16
         Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 35 of 44




         60.        Based on the foregoing, the Debtors submit that the potential sale of the Assets

serves the best interests of the Debtors, the Estates and creditors, and is based upon sound, reasoned

and informed business judgment—thereby warranting approval under Section 363 of the

Bankruptcy Code.

                           Sale of the Assets Free and Clear of all Interests
                    Pursuant to Section 363(f) of the Bankruptcy Code is Warranted

         61.        The Debtors hereby request authority to sell the Assets of the Estates free and clear

of all Interests pursuant to Section 363(f) of the Bankruptcy Code. Section 363(f) of the

Bankruptcy Code permits a debtor to sell property free and clear of another party’s interest in the

property if: (a) applicable non-bankruptcy law permits such a “free and clear” sale; (b) the holder

of the interest consents; (c) the interest is a lien and the sales price of the property exceeds the

value of all liens on the property; (d) the interest is in bona fide dispute; or (e) the holder of the

interest could be compelled in a legal or equitable proceeding to accept a monetary satisfaction of

its interest. 11 U.S.C. § 363(f). The Court also may authorize the sale of a debtor’s assets free

and clear of any liens pursuant to Section 105 of the Bankruptcy Code, even if Section 363(f) does

not apply. See In re Trans World Airlines, No. 01-0056(PJW), 2001 WL 1820325, at *3 (Bankr.

D. Del. Mar. 27, 2001), aff’d sub nom. In re Trans World Airlines, Inc., 322 F.3d 283 (3rd Cir.

2003).

         62.        The Debtors submit that the sale of the Assets free and clear of all Interests will

satisfy the requirements of Section 363(f) of the Bankruptcy Code. The Debtors also submit that

the service of the Designation of Winning Bid and notice of the Sale Hearing, in accordance with

applicable rules and the proposed procedures, will provide creditors and other interested parties

sufficient notice of and opportunity to object to the proposed Sale, if deemed warranted, and, thus,

support approval of the sale free and clear of any and all Interests.


                                                     35
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 36 of 44




                       Purchasers of Assets Should be Entitled to Protections of
                              Section 363(m) of the Bankruptcy Code

         63.        Section 363(m) of the Bankruptcy Code provides, in relevant part, that “[t]he

reversal or modification on appeal of an authorization under [Section 363(b)] … of a sale or lease

of property [of the estate] does not affect the validity of a sale or lease under such authorization to

an entity that purchased or leased such property in good faith, whether or not such entity knew of

the pendency of the appeal, unless such authorization and such sale or lease were stayed pending

appeal.” See 11 U.S.C. § 363(m). Although the Bankruptcy Code does not define “good-faith

purchaser,” “[t]he requirement that a purchaser act in good faith . . . speaks to the integrity of

[purchaser’s] conduct in the course of the sale proceedings.” In re Abbotts Dairies of Pa., Inc.,

788 F.2d 143, 147 (3d Cir. 1986) (internal citations omitted); see Factory Mutual Insurance, Co.

v. Panda Energy Int’l, Inc. (In re Hereford Biofuels, L.P.), 466 B.R. 841, 860 (Bankr. N.D. Tex.

2012). “Typically, the misconduct that would destroy a purchaser’s good faith status at a judicial

sale involves fraud, collusion between the purchaser and other bidders, or an attempt to take

grossly unfair advantage of other bidders.” In re Hereford Biofuels, L.P., 466 B.R. at 860.

         64.        The Debtors submit that any Bid or asset purchase agreement that results in the Sale

of any Assets under the Bidding Procedures will be an arms’-length transaction following a

transparent marketing, bid solicitation, and auction processes, and, thus, the Winning Bidder(s)

should be entitled to the protections of Section 363(m) of the Bankruptcy Code.

          The Rights of the DIP Lenders and Prepetition Secured Parties to Credit Bid

         65.        In accordance with Paragraphs 9(e) and 29 of the Interim DIP Order, the DIP

Lenders and the Prepetition Secured Parties may credit bid the full amount of the DIP Obligations

or the Prepetition Secured Obligations, respectively and as applicable, to acquire any or all Assets

subject to the parties’ respective security interests (other than any collateral in respect of the J.


                                                     36
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 37 of 44




Aron Obligations),9 on a dollar-for-dollar basis, as provided in Section 363(k) of the Bankruptcy

Code, without the need for further Court order authorizing such credit bid and whether any Sale is

(a) pursuant to Section 363 of the Bankruptcy Code, (b) pursuant to a chapter 11 plan, or (c) by a

chapter 7 trustee. See Docket No. 104, at pp. 44, 66-67.

         66.        Section 363(k) of the Bankruptcy Code further supports the rights of the DIP

Lenders and Prepetition Secured Parties to credit bid for the Assets, subject to the limitations of

the Interim DIP Order and DIP Loan Documents. Section 363(k) of the Bankruptcy Code provides

that “[a]t a sale under section (b) of [Section 363 of the Bankruptcy Code] of property that is

subject to a lien that secures an allowed claim, if the holder of such claim purchases such property,

such holder may offset such claim against the purchase price of such property.” 11 U.S.C.

§ 363(k). “It is well settled among district and bankruptcy courts that creditors can bid the full

face value of their secured claims under § 363(k) [of the Bankruptcy Code].” Cohen v KB

Mezzanine Fund II, LP (In re SubMicron Sys. Corp.), 432 F.3d 448, 459 (3rd Cir. 2006); see also

RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 132 S. Ct. 2065 (2012).

         67.        Accordingly, to the extent further authorization is required, the Debtors submit that

the DIP Lenders and Prepetition Secured Parties should be permitted to credit bid in accordance

with the Interim DIP Order and Section 363(k) of the Bankruptcy Code.

     Approval of Reasonable Bid Protections for a Stalking Horse Bidder is Appropriate

         68.        In order to incentivize a Stalking Horse Bidder to enter into a Stalking Horse APA,

thereby establishing a base price for the Assets at any Auction, the Debtors may need to offer

certain Bid Protections, including, without limitation, break-up fees and expense reimbursement.

The terms of any Bid Protections and the justification for the Debtors’ need to offer such Bid


9
 For the avoidance of doubt, the IFF Property shall not be the subject of any sale pursuant to this Motion or the
Bidding Procedures.

                                                       37
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 38 of 44




Protections shall be detailed in any Stalking Horse Notice and subject to objection and Court

approval in accordance with the Bidding Procedures.

         69.        The Debtors submit that any proposed Bid Protections will be fair and reasonable

under the circumstances. Any Bid Protections shall be negotiated at arms’-length and in good

faith, and the Debtors shall only agree to Bid Protections to the extent deemed necessary to secure

a beneficial Stalking Horse Bid. While subject to further disclosure and objection, courts routinely

approve bid protections, including break-up fees, expense reimbursement and other incentives as

reasonable and, often, necessary to facilitate the sale of assets in chapter 11 cases. See, e.g., In re

Acis Capital Mgmt., L.P., 604 B.R. 484, 517 (N.D. Tex. 2019) (“Without the Break-Up Fee, the

Trustee would have had no ready, willing, and able partner for the proposed Plan. . . .”); In re

Lincolnshire Campus, LLC, 2010 WL 5269706 at *2 (Bankr. N.D. Tex. July 23, 2010) (“The

Break-Up Fee . . . induced the Buyer to submit a bid that will serve as a minimum or floor bid on

which the Debtors . . . and other bidders can rely. Accordingly, the Break-Up Fee . . . [is] reasonable

and appropriate and represent[s] the best method for maximizing the value for the benefit of the

Debtors’ estates.”); Reliant Energy Channelview LP v. Kelson Channelview LLC (In re Reliant

Energy Channelview LP), 594 F.3d 200, 206-07 (3d Cir. 2010); see also In re Integrated Res.,

Inc., 147 B.R. at 659-660 (“Breakup fees are important tools to encourage bidding and to maximize

the value of the debtor’s assets . . . . In fact, because the . . . corporation ha[s] a duty to encourage

bidding, break-up fees can be necessary to discharge [such] duties to maximize values.”); In re

ASARCO, L.L.C., 650 F.3d at 603 (affirming a break-up fee that the bankruptcy court found helped

to maximize the debtor’s estate).

         70.        To the extent the Debtors agree to any Bid Protections, the Debtors submit that the

approval of the Bid Protections will be warranted under applicable law. The Debtors reserve the



                                                    38
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 39 of 44




right to supplement the discussion of any Bid Protections and the bases for approving such Bid

Protections in any Stalking Horse Notices.

           Assumption and Assignment of Executory Contracts and Unexpired Leases
                      Should be Authorized under the Bankruptcy Code

         71.        Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a debtor in

possession “subject to the court’s approval, may assume or reject any executory contract or

[unexpired] lease of the debtor.” 11 U.S.C. § 365(a). The standard governing bankruptcy court

approval of the assumption, rejection, or assumption and assignment of an executory contract or

unexpired lease is whether the debtor’s reasonable business judgment supports the assumption,

rejection, or assumption and assignment of the subject contract or lease. Richmond Leasing Co.

v. Capital Bank, N.A., 726 F.2d 1303, 1309 (5th Cir. 1985) ("As long as assumption . . . appears

to enhance a debtor’s estate, court approval . . . should only be withheld if the debtor’s judgment

is clearly erroneous, too speculative, or contrary to the provisions of the Bankruptcy Code.")

(internal quotations omitted).

         72.        The assumption and assignment of certain Executory Contracts may be an essential

aspect of the Sale of the Debtors’ Assets. Accordingly, the Debtors submit that the agreement to

assume and assign any Executory Contracts pursuant to the Assumption and Assignment

Procedures is an appropriate exercise of the Debtors’ business judgement. The Debtors further

submit that the notice provisions and objection deadlines for counterparties to Executory Contracts

under the Assumption and Assignment Procedures are reasonable and appropriate, and provide

counterparties an adequate notice and opportunity to object to or seek adequate assurance of future

performance in connection with the assumption and assignment of any Executory Contracts.

         73.        If a debtor has exercised sound business judgment in seeking to assume or assign

an executory contract, the court must determine whether the assumption satisfies the requirements


                                                    39
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 40 of 44




of Section 365(b) of the Bankruptcy Code—namely, whether the debtor or assignee: (a) cures, or

provides adequate assurance of promptly curing, prepetition defaults under the subject contract or

lease; (b) provides adequate compensation for any pecuniary losses arising therefrom; and (c)

provides adequate assurance of future performance by the assignee under the subject agreement.

         74.        The Debtors submit that the requirements of Sections 365(b)(1) and 365(f)(2)(A)

of the Bankruptcy Code shall be satisfied in accordance with the terms of the Assumption and

Assignment Procedures, which provide for the identification and payment of any Cure Amount(s),

the provision of adequate assurance of future performance upon selection of the Winning Bidder,

and sufficient notice and opportunity to object to the assumption and assignment of any Executory

Contracts, which permits counterparties to Executory Contracts an opportunity to raise and,

amicably or through the Sale Hearing, resolve any issues pertaining to the assumption and

assignment of the subject Executory Contract(s).

         75.        Accordingly, the Debtors respectfully request that the Court approve the

assumption and assignment of Executory Contracts in accordance with the Bidding Procedures,

subject to the rights of any counterparties to object thereto.

                          Notice of the Auction and Sale Hearing is Sufficient

         76.        Pursuant to Bankruptcy Rule 2002(a), the Debtors are required to provide interested

parties with 21-days’ notice of the Sale Hearing and, pursuant to Bankruptcy Rule 2002(c)(1), such

notice must also include the time and place of the Auction, the Sale Hearing and any deadline(s)

for filing objections to the requested relief. The Debtors submit that the notices provided in

connection with this Motion and proposed under the Bidding Procedures satisfy the requirements

of Bankruptcy Rules 2002(a) and 2002(c)(1) and further or additional notice is not warranted.




                                                    40
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 41 of 44




                           Waiver of Bankruptcy Rules 6004(h) and 6006(d)

         77.        The Debtors hereby request that the Court waive the 14-day stay requirements of

Bankruptcy Rules 6004(h) and 6006(d). The waiver of the 14-day stay imposed by Bankruptcy

Rules 6004(h) and 6006(d) will allow any Sale to close as soon as possible and, thus, prevent delay

in the administration of these Chapter 11 Cases and avoidance of any holding costs associated with

such Assets. Further, a waiver of the 14-day stay may be necessary to comply with the milestones

under the Interim DIP Order and DIP Loan Documents and, thus, avoid an event of default that

could jeopardize the viability of these Chapter 11 Cases. Accordingly, the Debtors respectfully

submit that a waiver of the 14-day stay contained in Bankruptcy Rules 6004(h) and 6006(d) is

appropriate.

                                         Reservation of Rights

         78.        Nothing contained herein is intended to be or shall be deemed as (a) an admission

as to the validity or amount of any claim against the Debtors, (b) a waiver of the Debtors’ rights

to dispute the validity, amount or priority of any claim against the Debtors, (c) a waiver or

limitation of the Debtors’ rights under the Bankruptcy Code or any applicable non-bankruptcy law;

(d) an admission as to whether any contract or lease is an executory contract or unexpired lease

within the meaning of Section 365 of the Bankruptcy Code; (e) an agreement to assume, reject, or

assume and assign any executory contract or unexpired lease under Section 365 of the Bankruptcy

Code; or (f) a waiver of the rights of parties in interest to contest whether any of the interests

described herein constitute property of the Debtors’ Estates. The Debtors expressly reserve any

and all rights with respect to the foregoing matters.




                                                   41
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 42 of 44




                                      Request for Emergency Relief

         79.        The Debtors respectfully request emergency consideration of this Motion. Under

the terms of the Interim DIP Order, the Debtors must obtain a binding stalking horse bid no later

than September 10, 2021, and consummate a sale of all or substantially all Assets of the Estates

on or before November 9, 2021. If heard on regular notice, the Debtors would have less than four

(4) weeks to market and solicit bids for the purchase of the Assets, which may significantly limit

the potentially interested parties in the acquisition of the Assets—especially given the scale,

complexity and expense of the Refinery operations and necessary governmental approvals. In

order to maximize the time to market the Assets and, in so doing, ensure the highest and best

purchase price for the Assets, the Debtors respectfully submit that hearing the Motion on an

emergency basis is warranted. Further, hearing the Motion on an emergency basis will not

adversely affect any interested parties as (a) the Debtors have consulted with the principal

interested parties in preparing the Bidding Procedures and (b) any interested parties may object to

any proposed Sale during the Sale Hearing.

         80.        Pursuant to Local Rule 9013-1(i), this Motion is verified as to its accuracy Debtors’

proposed counsel.

                                       No Prior Request for Relief

         81.        No prior request for the relief sought herein has been made to this Court or any

other Court in connection with these Chapter 11 Cases.

                                                   Notice

         82.        Notice of this Motion will be given to the following parties: (a) the United States

Trustee for the Southern District of Texas; (b) all secured creditors; (c) the Offices of the Attorney

General of the State of Texas and the United States Virgin Islands; (d) the thirty (30) largest



                                                     42
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 43 of 44




consolidated unsecured creditors for the Debtors; (e) the Debtors’ identified, interested taxing

authorities, including the Internal Revenue Service; (f) the Debtors’ identified, interested

government and regulatory entities; (g) other interested parties as identified by the Debtors; and

(h) any party that has requested notice pursuant to Bankruptcy Rule 2002; (i) members of the

Committee and their counsel, if known; (j) and such other parties as noted on the certificate of

service. The method of service for each party will be described more fully in the certificate of

service prepared by the Debtors’ claims and noticing agent. The Debtors respectfully submit that,

under the circumstances, such notice is sufficient and that no other or further notice of this Motion

is required.

         WHEREFORE, Debtors respectfully request that this Court (a) enter the Bidding

Procedures Order, in substantially the same form as attached hereto as Exhibit A, (b) after a Sale

Hearing, enter one or more Sale Orders approving the Sale of Assets to the Winning Bidder(s),

and (c) granting such further and additional relief as the Court deems due and proper.

         RESPECTFULLY SUBMITTED this 26th day of July, 2021.




                                                 43
4830-5234-0722.16
        Case 21-32351 Document 191 Filed in TXSB on 07/26/21 Page 44 of 44




                                                    BAKER & HOSTETLER LLP

                                                    /s/ Elizabeth A. Green
                                                    Elizabeth A. Green, Esq.
                                                    Fed ID No.: 903144
                                                    Jimmy D. Parrish, Esq.
                                                    Fed. ID No. 2687598
                                                    SunTrust Center, Suite 2300
                                                    200 South Orange Avenue
                                                    Orlando, FL 32801-3432
                                                    Telephone: 407.649.4000
                                                    Facsimile: 407.841.0168
                                                    Email: egreen@bakerlaw.com
                                                            jparrish@bakerlaw.com

                                                    BAKER & HOSTETLER LLP
                                                    Jorian L. Rose, Esq.
                                                    (Admitted Pro Hac Vice)
                                                    45 Rockefeller Plaza
                                                    New York, New York
                                                    Telephone: 212.589.4200
                                                    Facsimile: 212.589.4201
                                                    Email: jrose@bakerlaw.com

                                                    Proposed Counsel for the Debtors and Debtors
                                                    in Possession


                                    Certificate of Accuracy

        I certify that the foregoing statements are true and accurate to the best of my knowledge.
This statement is being made pursuant to Bankruptcy Local Rule 9013-1(i).

                                                     /s/ Elizabeth A. Green______
                                                     Elizabeth A. Green

                                     Certificate of Service

        I certify that on July 26, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                     /s/ Elizabeth A. Green

                                             Elizabeth A. Green




                                               44
4830-5234-0722.16
